      6:19-cv-02419-BHH              Date Filed 10/08/20     Entry Number 89    Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

The United States of America for the use
and benefit of Robert Lloyd Electric Co., Inc.,
                                                        Civil Action No.: 6:19-cv2419-BHH
                        Plaintiff,

                                                             PLAINTIFF’S DISCLOSURE OF
                vs.
                                                                  EXPERT WITNESS
Fluor Enterprises, Inc., et al.,

                        Defendants.


        Plaintiff, The United States of America for the use and benefit of Robert Lloyd Electric

Co., Inc. (hereinafter referred to as “Plaintiff”), through its undersigned counsel, pursuant to the

Consent Second Amended Scheduling Order filed on September 3, 2020, hereby identifies the

following as an expert witness who may be called to testify at trial:

        John Loving
        Loving & Sperry CPAs, LLP
        2340 FM 407, Suite 102
        Highland Village, Texas 75077
        Phone: (972) 221-2069

        Mr. Loving is a Certified Public Accountant and will be called to testify in accordance

with his Fed. R. Civ. P. 26(a)(B) report, a copy of which has been served on all Defendants

together with this disclosure.

        Plaintiff reserves the right to supplement this disclosure within the time limits imposed

by the court or any alterations of same by subsequent court order, or by agreement of the parties,

or pursuant to the Federal Rules of Civil Procedure.

        Plaintiff reserves the right to designate and call to testify at trial any expert witnesses

designated by any other party to this lawsuit.


16245546                                       Page 1 of 2
      6:19-cv-02419-BHH          Date Filed 10/08/20     Entry Number 89      Page 2 of 2




       Plaintiff reserves the right to call any expert witness to rebut any expert witness called

upon by any party to this lawsuit.

       Plaintiff reserves the right to elicit fact and opinion testimony from fact witnesses

identified by any party to this lawsuit.



                                                ROGERS TOWNSEND, LLC


                                                s/R. Bryan Barnes
                                                R. Bryan Barnes (USDC Bar No. 1196)
                                                Catherine Ava Kopiec (USDC Bar No. 11513)
                                                ROGERS TOWNSEND, LLC
                                                1221 Main Street, 14th Floor (29201)
                                                Post Office Box 100200
                                                Columbia, SC 29202
                                                Main: (803) 771-7900; Fax: (803) 343-7013
                                                Email: R.Bryan.Barnes@rogerstownsend.com
                                                Catherine.Kopiec@rogerstownsend.com
                                                Attorneys for Robert Lloyd Electric Co., Inc.

Columbia, South Carolina
October 8, 2020




16245546                                   Page 2 of 2
